Citation Nr: 1033269	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbar spine, to include as secondary to service-connected 
knee and hip disabilities.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from February 1962 to February 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
denying the claim on appeal.  

The Veteran was afforded a hearing before the undersigned 
Veterans Law Judge at the RO in St. Petersburg, Florida in May 
2010.  A written transcript of this hearing has been prepared and 
incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not secondary to a 
service-connected knee disability or a service-connected hip 
disability.  

2.  The Veteran's preexisting lumbar spine condition was not 
permanently aggravated as a result of active military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a lumbar spine disability, to include as secondary to a 
service-connected knee or hip disability, have not been met.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).  





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the Veteran is expected to provide in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, the United States Supreme Court 
(Supreme Court) recently held this framework to be inconsistent 
with the statutory requirement that the CAVC take "due account 
of the rule of prejudicial error" under 38 U.S.C.A. 
§ 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In 
reversing the Federal Circuit's decision, the Supreme Court held 
that the burden is on the claimant to show that prejudice 
resulted from the error, rather than on VA to rebut a presumed 
prejudice.  Id.
A letter sent to the Veteran in March 2007 addressed all notice 
elements listed under 3.159(b)(1) and was sent prior to the 
initial RO decision in this matter.  The letter informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The letter 
also provided the Veteran with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned).  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the notification 
requirements have been satisfied as to both timing and content.  
Adequate notice was provided to the Veteran prior to the transfer 
and certification of his case to the Board that complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  VA obtained the Veteran's service medical records.  
Also, the Veteran received VA medical examinations in June 2007 
and April 2008, and VA has obtained these records as well as the 
records of the Veteran's outpatient treatment with VA.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996)).  

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and a 
chronic disorder, such as arthritis, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may also be granted for a disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Also, any increase in severity 
of a nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-connected 
disease, will be service connected.  See 38 C.F.R. § 3.310(b); 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  An appellant's own 
conclusion, stated in support of his claim, that his present 
disability is secondary to his service-connected disability is 
not competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2009); see also Grivois v. Brown, 6 Vet. App. 
136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service connection 
for a lumbar spine disability, to include as secondary to a 
service-connected disability.  However, as outlined below, the 
preponderance of the evidence of record demonstrates that the 
Veteran's lumbar spine disability is not secondary to a service-
connected disability, nor was it permanently aggravated by active 
military service.  As such, service connection is not warranted.  

The Veteran's service-treatment records demonstrate that the 
Veteran suffered from a preexisting lumbar spine disorder upon 
enlistment with the military.  According to the Veteran's January 
1962 enlistment examination, the Veteran had flattening of the 
lumbar curvature.  There is no further evidence of a low back 
disorder during military service, and according to the Veteran's 
December 1964 separation examination, his spine was normal.  
However, the Veteran was noted to have a history of 
chondromalacia of the right knee cap.  The Veteran was 
subsequently granted service connection for a right knee 
disability in a December 2006 rating decision.  The Veteran was 
later granted service connection for a left knee disability and a 
bilateral hip disability in a March 2008 rating decision.  The 
Veteran contends that his lumbar spine disability is secondary to 
one or all of these service-connected disabilities.  

However, the record contains no credible evidence suggesting a 
link between the Veteran's lumbar spine disability and a service-
connected disability.  The first evidence of record of low back 
pain is a March 2007 VA outpatient treatment record in which the 
Veteran reported having back pain.  A March 2007 X-ray revealed 
multiple levels of degenerative disc disease, most prominent at 
the L5-S1 level.  However, none of these records suggest a 
possible relationship between the Veteran's lumbar spine 
disability and a service-connected disability.  

The Veteran was subsequently afforded a VA examination of the 
lumbar spine in June 2007 for the purpose of determining whether 
he had a lumbar spine disorder that was secondary to a service-
connected disability.  The examiner noted that the Veteran 
reported injuring his right knee in service, and that his back 
began to bother him after his knee surgery in 2004.  The examiner 
diagnosed the Veteran with degenerative disc disease of the 
lumbar spine with intermittent lumbar strain.  The examiner 
opined that it was less likely than not that the Veteran's 
degenerative disc disease of the lumbar spine and intermittent 
lumbar strain were related to his service-connected knee injury.  
The examiner based this opinion on the fact that the Veteran's 
back did not begin to bother him until approximately 40 years 
after he injured his knee.  Rather, the examiner felt the 
Veteran's degenerative disc disease was likely age related.  

The Veteran was afforded an additional VA examination of the 
lumbar spine in April 2008.  The Veteran reported low back 
discomfort for many years, but he denied any major or acute 
traumatic injury to the back.  The examiner diagnosed the Veteran 
with mild degenerative disc disease of the lumbar spine with a 
mild lumbar strain.  The examiner opined that it was less likely 
as not that this condition was caused by or a result of the 
Veteran's service-connected knee and hip disabilities.  The 
examiner concluded that the Veteran's back conditions were most 
likely due to intrinsic and constitutional factors, such as age, 
obesity, and a preexisting lumbar flattening noted at the time of 
the Veteran's enlistment with the military.  The examiner 
recognized that the Veteran's knee and hip disabilities likely 
coexisted with his back disorders, but the examiner found no 
persuasive evidence of a nexus or linkage.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for a lumbar spine 
disability as secondary to his service-connected disabilities of 
the knees and hips.  The record contains no credible evidence 
suggesting a possible relationship between the two disabilities.  
Rather, both the June 2007 and April 2008 VA examiners concluded 
that it was less likely than not that the Veteran's lumbar spine 
disability was secondary to a service-connected disability, but 
rather due to factors such as the aging process.  Therefore, the 
preponderance of the evidence of record demonstrates that the 
Veteran's lumbar spine disability is not secondary to service-
connected disabilities of the knees or hips.  

The Board recognizes that the Veteran believes he suffers from a 
lumbar spine disability that is secondary to his service-
connected knee and hip disabilities.  The Veteran testified 
during his May 2010 hearing that his back pain started around 
1976 and that he was told by a doctor at the time that he would 
damage his skeleton if he continued to walk with an impaired 
gait.  Lay assertions may serve to support a claim for service 
connection when they relate to the occurrence of events that are 
observable as a lay person or the presence of a disability or 
symptoms of a disability that are subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a disability 
even when not corroborated by contemporaneous medical evidence).  
However, while the Veteran is competent to offer testimony 
regarding back pain, the Board does not find it to be credible in 
this case.  The Veteran directly contradicted this statement 
during his June 2007 VA examination, indicating that his low back 
pain did not begin until after his knee surgery in 2004.  Also, 
the first evidence of low back pain of record is a March 2007 VA 
outpatient treatment record, calling into question the Veteran's 
claim of a 30 year history of low back pain.  Finally, the mere 
fact that the Veteran was told he could damage his "skeleton" 
does not demonstrate that the Veteran's current lumbar spine 
disability manifested as a result of his service-connected knee 
disability.  Therefore, the Board does not find the Veteran's 
testimony to be credible.  

The Board has also considered whether the Veteran may be entitled 
to service connection for aggravation of a preexisting 
disability.  As already noted, the Veteran's January 1962 
enlistment examination indicated that the Veteran suffered from 
flattening of the lumbar curvature.  For service connection 
claims involving a preexisting injury or disease, 38 U.S.C.A. 
§ 1153 provides that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, or 
air service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  There 
is no evidence in the Veteran's service treatment records to 
suggest that the Veteran's preexisting lumbar spine disorder was 
aggravated by active military service.  The service treatment 
records are silent as to complaints regarding the lumbar spine 
and the Veteran's spine was found to be normal during his 
December 1964 separation examination.  The Veteran also testified 
during his May 2010 hearing that he suffered no back pain during 
his military service.  Therefore, the preponderance of the 
evidence of record demonstrates that the Veteran's preexisting 
lumbar spine disorder was not aggravated by active duty.  

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable.  The Veteran's claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine, to 
include as secondary to a service-connected disability, must be 
denied.




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for degenerative disc disease 
of the lumbar spine, to include as secondary to service-connected 
knee or hip disabilities, is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


